—In an action to recover damages for medical malpractice, etc., the defendant appeals from an order of the Supreme Court, Kings County (Friedman, J.), dated December 23, 1998, which denied his motion pursuant to CPLR 510 (3) to transfer the venue of the action from the Supreme Court, Kings County, to the Supreme Court, Richmond County.
Ordered that the order is affirmed, with costs.
The defendant failed to demonstrate his entitlement to relief pursuant to CPLR 510 (3) (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Bracken, J. P., Santucci, Altman and H. Miller, JJ., concur.